In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 13‐2075 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                   v. 

JEREMY J. HUART, 
                                                Defendant‐Appellant. 
                       ____________________ 

            Appeal from the United States District Court for the 
                       Western District of Wisconsin. 
        No. 3:12‐cr‐00114‐wmc‐1 — William M. Conley, Chief Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 23, 2013 — DECIDED NOVEMBER 22, 2013 
                   ____________________ 

      Before EASTERBROOK, SYKES, and TINDER, Circuit Judges. 

    TINDER, Circuit Judge. Jeremy J. Huart appeals the denial 
of his motions to suppress pictures found on a cell phone he 
possessed  while  serving  part  of  his  sentence  in  a  halfway 
house. Because Huart had no reasonable expectation  of pri‐
vacy  in  the  seized  cell  phone  or  its  contents,  we  affirm  the 
district court’s decision. 
2                                                        No. 13‐2075 

                        I.      Background 
     In  2008  Huart  pled  guilty  to  one  count  of  possessing 
child  pornography,  and  was  sentenced  to  65  months’  im‐
prisonment  and  three  years  of  supervised  release.  On  May 
11, 2011, he was transferred to the Rock Valley Community 
Program,  a  privately  operated  halfway  house  in  Janesville, 
Wisconsin, that contracts with the Bureau of Prisons (“BOP”) 
to  house  and  supervise  a  number  of  federal  prisoners  who 
are  near  the  end  of  their  incarceration  terms.  A  copy  of  the 
rules governing inmate behavior was provided to Huart up‐
on his arrival. One of these rules stated that “[d]uring intake, 
all  belongings  will  be  searched  and  inventoried.  Any  new 
items  brought  into  the  facility  or  removed  from  the  facility 
will  be  reported  to  staff  so  the  inventory  can  be  adjusted.” 
Huart was not permitted to possess a cell phone at Rock Val‐
ley,  and  the  rules  governing  inmates  who  were  allowed  to 
have  cell  phones  further  specified  that  “ANY  STAFF  may 
request  at  ANY  TIME  to  view  the  contents  of  [an  inmate’s] 
cell  phone  with  or  without  reason.”  Before  beginning  his 
stay at Rock Valley, Huart also signed a form entitled “Con‐
ditions  of  Residential  Community  Programs,”  which  ex‐
plained  that  he  was  “in  the  custody  of  the  U.S.  Attorney 
General serving [a] sentence.” He was also subject to several 
other  conditions,  including  frequent  searches  of  his  living 
area by Rock Valley staff. 
    On  the  morning  of  August  19,  2011,  a  Rock  Valley  em‐
ployee  conducting  a  random  search  of  Huart’s  room  found 
an LG model 200 cell phone on his bed. The assistant direc‐
tor of the halfway house searched the phone and discovered 
approximately  214  images,  many  of  which  were  child  por‐
nography.  Huart  admitted  to  possessing  the  phone  and  the 
No. 13‐2075                                                                     3 

images.  On  October  13,  FBI  Special  Agent  Bryan  Baker  re‐
ceived the cell phone from the halfway house staff, and ob‐
tained  a  search  warrant  on  December  8.  Unfortunately, 
Huart’s cell phone was passcode protected, and it eventually 
had to be sent to FBI Headquarters in Quantico, Virginia for 
analysis.1  Agents  did  not  unlock  the  phone  and  locate  the 
images until February 14, 2012, and Special Agent Baker re‐
ceived  the  phone  back  on  July  26,  2012.  The  warrant  to 
search the cell phone specified that the search was to be con‐
ducted before December 15, 2011.  
    Prior  to  trial  in  the  United  States  District  Court  for  the 
Western  District  of  Wisconsin,  Huart  filed  two  motions  to 
suppress the contents of the cell phone, both of which were 
denied. The district court, adopting the findings of the mag‐
istrate judge,  held  that  Huart did not have a reasonable ex‐
pectation of privacy against searches of his cell phone at the 
halfway house, and furthermore that the search of his phone 
was  conducted  properly  under  the  warrant  once  Special 
Agent  Baker  turned  on  the  phone  and  attempted  to  access 
the data. The court held that the government’s later efforts to 
crack  the  phone’s  passcode  protection  were  conducted 
promptly  and  in  compliance  with  the  terms  of  the  warrant. 
On February 13, 2013, Huart pleaded guilty to one count of 
possession of child pornography, but he reserved his right to 
appeal the denial of his suppression motions. 
       
                                                 
1  The  record  does  not  disclose  how  the  Rock  Valley  assistant  director 
was  able  to search  the  phone  from  the  outset,  while  Agent Baker  could 
not.  One  likely  explanation  is  that  the  passcode‐protection  mechanism 
on  the  phone  had  not  been  triggered  by  the  time  the  assistant  director 
found the images. 
4                                                                 No. 13‐2075 

                                     II.            Discussion 
    When  hearing  an  appeal  of  a  district  court’s  denial  of  a 
motion  to  suppress  evidence,  we  review  the  court’s  legal 
conclusions de novo, and its factual findings for clear error. 
United  States  v.  Jackson,  598  F.3d  340,  344  (7th  Cir.  2010). 
Huart  presents  two  arguments  for  suppressing  the  images 
found in his phone. First, he contends that he enjoyed a rea‐
sonable expectation of privacy in the device, and that its con‐
fiscation and the subsequent search of its contents unlawful‐
ly violated that privacy. Second, he argues that, because the 
FBI failed to break his passcode and examine the contents of 
the  phone  before  the  warrant’s  expiration  date,  the  search 
was  essentially  warrantless.  Because  we  hold  that  Huart 
lacked  a  reasonable  expectation  of  privacy  in  the  halfway 
house, any search of a  phone he brought onto the  premises 
did  not  require  a  warrant.  Therefore  we  need  not  reach 
Huart’s second contention.2 
    “Whether  an  expectation  of  privacy  exists  for  Fourth 
Amendment  purposes  depends  upon  two  questions:  1) 
whether the individual, by his conduct, has exhibited an ac‐
tual  expectation  of  privacy;  and  2)  whether  the  individualʹs 
expectation of privacy is one that society is prepared to rec‐
ognize as reasonable.” United States v. Yang, 478 F.3d 832, 835 
(7th  Cir.  2007).  The  inquiry  is  therefore  both  subjective,  in 
that it requires the individual to manifest his own belief that 
                                                 
2 We do note that, under Federal Rule of Criminal Procedure 41(e)(2)(B), 
a warrant for electronically stored information is executed when the in‐
formation  is  seized  or  copied—here,  when  the  Rock  Valley  staff  seized 
the phone. Law enforcement is permitted to decode or otherwise analyze 
data  on  a  seized  device  at  a  later  time.  Huart  provides  no  reason  to 
doubt that Rule 41(e)(2)(B) would defeat his contention, if reached. 
No. 13‐2075                                                            5 

he has privacy; and objective, in that this subjective expecta‐
tion  must  conform  to  accepted  societal  expectations.  It  is 
well settled that prisoners have no reasonable expectation of 
privacy  in  the  belongings  they  keep  with  them.  Hudson  v. 
Palmer,  468  U.S.  517,  526  (1984) (“Society  is  not  prepared  to 
recognize as legitimate any subjective expectation of privacy 
that a prisoner might have in his prison cell”); see also Peck‐
ham  v.  Wis.  Depʹt  of  Corr.,  141  F.3d  694,  696  (7th  Cir.  1998) 
(noting “Hudsonʹs abrogation of Fourth Amendment protec‐
tions against unreasonable searches [of] prisonersʹ cells.”)  
    Huart argues that, because a halfway house is a more le‐
nient  and  less  structured  environment  than  a  prison,  this 
court  should  recognize  a  limited  expectation  of  privacy  for 
individuals  serving  their  sentence  there.  Inmates  living  in 
Rock  Valley  are  permitted  to  wear  their  own  clothes  and 
bring personal items into the facility, as long as they are in‐
spected  and  are  not  prohibited  under  the  house’s  regula‐
tions. Some inmates are able to obtain day passes and leave 
the  facility  unsupervised  for  certain  approved  purposes. 
Huart analogizes his stay at the halfway house to a term of 
probation. The Supreme Court has recognized that a search 
of  a  probationer’s  home,  for  example,  is  permissible  when 
the search is designed to ensure compliance with the condi‐
tions placed on his freedom, or else is supported by reasona‐
ble suspicion of criminal activity; the Court has not endorsed 
general,  suspicionless  searches  of  probationers.  See  United 
States v. Knights, 534 U.S. 112, 121 (2001); Griffin v. Wisconsin, 
483  U.S.  868,  874–76  (1987).  Huart  urges  a similar  approach 
to this case. He contends that we must balance society’s di‐
minished  security  interests  in  monitoring  him  against  his 
partially  restored  liberty interests  while he lives at the  half‐
way house.  
6                                                      No. 13‐2075 

     Although  this  court  has  not  considered  the  appropriate 
level  of  privacy  to  be  recognized  for  inmates  of  a  halfway 
house, we have little difficulty concluding that Huart lacked 
both  an  objective  and  subjective  expectation  of  privacy  ex‐
tending to either his phone or its contents. Upon arriving at 
the  halfway  house,  Huart  signed  the  “Conditions  of  Resi‐
dential  Community  Programs”  form,  which  explained  that 
Huart was “in the custody of the U.S. Attorney General serv‐
ing  [a]  sentence.”  By  contract,  Rock  Valley  was  under  the 
operational  control  of  the  BOP.  His  situation  was  therefore 
much more closely analogous to that of an inmate living in a 
prison,  rather  than  a  probationer.  The  Supreme  Court  has 
held  that  a  suspicionless  search  of  a  parolee  is  reasonable 
under  the  Fourth  Amendment  because  “‘parole  is  an  estab‐
lished  variation  on  imprisonment  of  convicted  criminals.’” 
Samson v. California, 547 U.S. 843, 850 (2006) (quoting Morris‐
sey v. Brewer, 408 U.S. 471, 477 (1972)). Likewise, Huart’s stay 
at  the  halfway  house  was  simply  one  particular  way  an  in‐
mate may serve a custodial sentence. 
    More  specific  to  this  case,  Rock  Valley’s  rules  provided 
that,  “[d]uring  intake,  all  belongings  will  be  searched  and 
inventoried.  Any  new  items  brought  into  the  facility  or  re‐
moved from the facility will be reported to staff so the inven‐
tory can be adjusted.” Huart was not permitted to possess a 
cell  phone  at  Rock  Valley,  and  therefore  any  phone  he 
brought  into  the  facility  was  contraband  subject  to  search 
and  confiscation.  In  addition,  the  rules  governing  inmates 
who were allowed to have cell phones specified that “ANY 
STAFF  may  request  at  ANY  TIME  to  view  the  contents  of 
[an  inmate’s]  cell  phone  with  or  without  reason.”  These 
rules,  which  Huart  implicitly  agreed  to  obey,  demonstrate 
both  that  he  had  surrendered  any  expectation  of  privacy  in 
No. 13‐2075                                                           7 

the contents of his cell phone, and that society was not pre‐
pared to recognize any such expectation. 
    Huart’s  attempts  to  avoid  this  conclusion  are  unpersua‐
sive. He notes the Rock Valley rules permit the staff only to 
“request” to view the contents of a cell phone, and suggests 
that inmates are free to decline. This argument has two criti‐
cal flaws. First, Huart was never granted cell phone privileg‐
es, and therefore the staff was not constrained by this provi‐
sion. He was on notice that the phone was subject to search 
and confiscation once he brought it into the halfway house. 
But  more  importantly,  the  rule  in  question  provides  that 
“[r]efusal  to  ANY  STAFF  to  surrender  mobile  device  for 
random or suspect viewing upon request will result in deni‐
al  of  cell  phone  privileges.”  An  inmate  at  Rock  Valley  is 
therefore  not  free  to  reject  a  search  of  his  cell  phone.  The 
negative  consequences  of  a  refusal  may  be  less  severe  than 
they  would  be  in  a  prison,  but  they  are  nevertheless  de‐
signed to compel compliance. Inmates with phone privileges 
are essentially faced with the choice to permit suspicionless 
searches of their phone, or else not have a phone at all. In no 
instance,  therefore,  do  they  enjoy  the  private  use  of  a  cell 
phone.  
     Finally, Huart argues that the government’s seizure of his 
cell phone violated his privacy because it was a trespass. See 
United States v. Jones, 132 S. Ct. 945 (2012). But the phone was 
contraband brought into a BOP‐contracted facility. It was not 
a  trespass  for  the  Rock  Valley  Staff  to  seize  contraband  on 
the  halfway  house’s  grounds.  Moreover,  even  if  Jones  ap‐
plied to this case, it would establish only that a search within 
the meaning of the Fourth Amendment occurred, not that it 
was unreasonable. 
8                                                      No. 13‐2075 

    Because Huart lacked a reasonable expectation of privacy 
in his cell phone or its contents while living at the Rock Val‐
ley halfway house, the search that uncovered the phone and 
the  images  stored  on  it  does  not  implicate  the  Fourth 
Amendment.  See  United  States  v.  Jacobsen,  466  U.S.  109,  113 
(1984).  We  therefore  do  not  reach  the  questions  of  whether 
he consented to a search, or whether it was adequately sup‐
ported by reasonable suspicion.  
                       III.    Conclusion 
   For the foregoing reasons, we AFFIRM the district court’s 
denial of Huart’s motions to suppress.